DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 11, 14, 15, and 18-20 are objected to because of the following informalities:  the claims each recite “detachable” where it appears that “detachably” might be more appropriate.  Correction or explanation from Applicant is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 18 are each drawn to a vehicle seat or component of a vehicle seat, “in particular an aircraft seat.”  It is unclear how this language is to be interpreted (i.e. must the seat be present in a conventional aircraft or is the language merely an example of an application).  
Claim 19 recites the limitation "the other edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14, 16, 17, 19, and 20 are deemed indefinite because they are dependent on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (US Patent Number 6199948).
Regarding claims 1, 15, and 18, Bush discloses a vehicle seat, in particular an aircraft seat (at least as best understood; the seat would be usable in an aircraft and any “vehicle” could be broadly used in air as an “aircraft”) , comprising: a seat pan (12); and a seatback (14), the seatback including a rear side having a partially circumferential outer edge (at/adjacent 28 for instance, optionally formed by 42, etc.) and a recess (32 or the opening of 14 to receive 20) which is partially surrounded by the outer edge, and a panel (any of the various modules 80, 110, 130, etc.) at least partially arranged within the recess and at least partially covered by the outer edge (at least when assembled), wherein the panel is detachable retained to and/or in the recess and is configured as an interchangeable and customized part (this is the general arrangement).  
Regarding claims 2 and 3, Bush further discloses the panel is detachable retained to and/or in the recess and/or outer edge at least in one of a form-fitting and/or force-fitting manner (the panel is viewed as retained in the recess and/or outer edge at least in a form-fitting manner).
Regarding claim 4, Bush further discloses the outer edge is arranged on a circumference of the seatback structure and projecting substantially perpendicular away from a rear side surface of the seatback structure (see figures).
Regarding claims 5 and 6, Bush further discloses the panel comprises at least one attachment element (82 for instance) which is detachable retained in at least one of the recess and/or the outer edge (at 34 for instance), wherein the at least one attachment element protrudes from an outer circumference of the panel in a direction towards the recess and/or the outer edge of the seatback structure (see figures).
Regarding claims 7-9, Bush further discloses the panel comprises a main panel body, wherein the main panel body comprises at least one of a printed cover and supplemental elements for passenger use (the modules include various supplemental elements for passenger use), wherein the panel comprises a circumferential outer area bent in a direction away from the main panel body at least partially corresponding to the outer edge of the seatback structure (the modules include edges bent in this manner to fit with the outer edge).  
Regarding claims 10 and 11, Bush further discloses the seatback structure comprises an intermediate shell (members 38 or 40, or alternatively at least portions of member 20 with the opening of 14 forming the recess) arranged in the recess between a rear side surface and the panel, wherein the seatback structure comprises a support element which is detachable attached to the rear side of the seatback structure and which is arranged extending between lateral sides of the seatback structure (various items on the seatback itself including 38 and/or frame members, as well as components of various modules would meet the support element limitation).  
Regarding claims 12-14, Bush further discloses the rear side comprises at least an attachment device with at least one receiving element (34 for instance) arranged in the recess and/or in the outer edge of the seatback structure, wherein the attachment device is arranged on an inner circumference of the outer edge of the seatback structure (see figures), and wherein the panel comprises at least one attachment element (82 for instance) which is detachable retained in the receiving element in a mounted state of the panel at the rear side of the seatback structure (this is the general arrangement).  
Regarding claims 16 and 17, Bush further discloses the recess is configured as a seatback cove (it is viewed as such; see figures), and wherein the panel includes a holding element with receptacles to hold items (various features of 80, 110 130, etc. would provide such).
Regarding claim 19, Bush further discloses a number of attachment elements (34 for instance) arranged in the recess and/or the other edge. wherein the panel comprises a number of other attachment elements (82 for instance) configured to be in detachable engagement with the number of attachment elements.  
Regarding claim 20, Bush further discloses a support element detachable attached to the rear side, the support element comprising a number of fixation elements to fix the panel in and/or to the recess (at least a portion of 20 for instance would form such a support element with 40, etc. forming fixation elements).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636